

Exhibit 10.32


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of October 7, 2013 (as
amended hereby, this “Agreement”) is effective April 5, 2016, by and between
Empire State Realty Trust, Inc., a Maryland corporation (the “Company”), and
Anthony E. Malkin (the “Executive”).
W I T N E S S E T H:
WHEREAS, in October 2013, Malkin Holdings LLC (the “Supervisor”) effected the
consolidation of certain office and retail properties in Manhattan and the
greater New York metropolitan area and management businesses supervised by the
Supervisor as set forth on Exhibit A into Empire State Realty Trust OP, L.P.
(the “Partnership”) and/or the Company, which Consolidation was conditioned,
among other things, upon the closing of an initial public offering of the
Company’s Class A common stock (the “Consolidation”); and
WHEREAS, on October 7, 2013, the Company and Executive entered into an
employment agreement (the “Original Agreement”); and
WHEREAS, Section 13 of the Original Agreement provides that it may be amended by
written agreement signed by the Executive and an authorized representative of
the Company; and
WHEREAS, the parties desire to enter into this Agreement in order to amend
certain provisions of the Original Agreement with respect to non-competition as
well as to acknowledge hereby the amended definition of Change in Control which
is incorporated herein from the First Amended and Restated Empire State Realty
Trust, Inc. and Empire State Realty OP, L.P. 2013 Equity Incentive Plan; and
WHEREAS, the Company desires to continue to employ Executive and to enter into
this Agreement embodying the terms of such employment, and Executive desires to
enter into this Agreement and to accept such employment, subject to the terms
and provisions of this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:
Section 1.Definitions.
(a)“Accounting Firm” shall have the meaning set forth in Section 8 hereof.
(b)“Accelerated Equity Vesting” shall have the meaning set forth in
Section 5(b)(iv) hereof.
(c)“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the Termination Date, (ii) any unpaid or unreimbursed expenses incurred
through the




--------------------------------------------------------------------------------




Termination Date in accordance with Section 4(g) hereof through the Termination
Date, (iii) any accrued but unused vacation time through the Termination Date in
accordance with the applicable Company Group policy and (iv) any benefits
provided under the Company’s employee benefit plans upon a termination of
employment, in accordance with the terms contained therein.
(d)“Agreement” shall have the meaning set forth in the preamble hereto.
(e)“Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.
(f)“Base Salary” shall mean the salary provided for in Section 4(a) hereof or
any increased salary granted to Executive pursuant to Section 4(a) hereof.
(g)“Board” shall mean the Board of Directors of the Company.
(h)“Cause” shall mean (i) fraudulent actions by Executive in the conduct of his
duties for the Company or the conviction of Executive of a felony, (ii)
Executive’s gross neglect of, or willful refusal or failure to perform, the
duties assigned to him (other than by reason of physical or mental incapacity),
(iii) Executive’s material breach of this Agreement, or (iv) Executive’s
material breach of the Code of Business Conduct and Ethics of the Company or any
member of the Company Group. Any such occurrence described in clause (ii), (iii)
or (iv) in the preceding sentence that is curable shall constitute “Cause” only
after the Company has given Executive sixty (60) days written notice of such
violation, and then only if such occurrence is not cured; provided, however,
that Executive shall be provided such additional time as is reasonably necessary
to cure if Executive has, within such sixty (60) day period, taken reasonable
steps designed to cure such violation.
(i)“Change in Control” shall have the meaning set forth in the First Amended and
Restated Empire State Realty Trust, Inc. and Empire State Realty OP, L.P. 2013
Equity Incentive Plan.
(j)“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(k)“Company” shall have the meaning set forth in the preamble hereto.
(l)“Company Group” shall mean the Company together with any direct or indirect
subsidiaries of the Company.
(m)“Compensation Committee” shall mean the Compensation Committee of the Board.
(n)“Confidential Information” shall have the meaning set forth in Section 6(b)
hereof.
(o)“Consolidation” shall have the meaning set forth in the recitals hereto.
(p)“Delay Period” shall have the meaning set forth in Section 11(a) hereof.
(q)“Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the performance of Executive’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred eighty (180)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician mutually agreed to by the Company and Executive. The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.
(r)“Earned Bonus” shall have the meaning set forth in Section 5(b)(ii) hereof.
(s)“Excise Tax” shall have the meaning set forth in Section 8 hereof.
(t)“Executive” shall have the meaning set forth in the preamble hereto.




--------------------------------------------------------------------------------




(u)“Good Reason” shall mean, without Executive’s written consent, (i) a material
breach by the Company of this Agreement, any equity award agreement or any other
written agreement between the Company and Executive; (ii) a diminution of, or
reduction or adverse alteration of, Executive’s titles, duties, authorities or
responsibilities or reporting lines, or the Company’s assignment of duties,
responsibilities or reporting requirements that are materially inconsistent with
his positions or that materially expand his duties, responsibilities, or
reporting requirements, including a failure (A) of the Board to nominate
Executive for election to the Board or (B) to elect or re-elect, or the removal
of, Executive as a member of the Board; (iii) any requirement by the Company
that Executive relocate to a principal place of business outside of the New York
City metropolitan area; or (iv) a material reduction in Executive’s base salary
or target Annual Bonus opportunity.
(v)“Indemnification Agreement” shall mean the Indemnification Agreement by and
between Executive, the Company and the Partnership dated October 7, 2013.
(w)“Malkin Family” shall mean Executive, Peter L. Malkin, each of their lineal
descendants (including spouses of any of the foregoing), any estates of any of
the foregoing, any trusts now or hereafter established for the benefit of any of
the foregoing, or any corporation, partnership, limited liability company or
other legal entity controlled by Executive or any permitted successor in such
entity for the benefit of any of the foregoing.
(x)“Payment” shall have the meaning set forth in Section 8 hereof.
(y)“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
(z)“Proceeding” shall mean any threatened or actual action, suit or proceeding,
whether civil, criminal, administrative, investigative, appellate or other.
(aa)“Pro-Rata Bonus” shall have the meaning set forth in Section 5(b)(iii)
hereof.
(bb)    “Release of Claims” shall mean the Release of Claims in the form
attached hereto as Exhibit B.
(cc)    “Restricted Period” shall have the meaning set forth in Section 6(c)
hereof.
(dd)    “Safe Harbor Amount” shall have the meaning set forth in Section 8
hereof.
(ee)    “Severance Benefits” shall have the meaning set forth in Section 5(i)
hereof.
(ff)    “Term” shall have the meaning set forth in Section 2 hereof.
(gg)    “Termination Date” shall mean the date Executive’s employment with the
Company terminates.


Section 2.Acceptance and Term.
The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. The Term shall commence
on the Consolidation and, unless terminated sooner as provided in Section 5
hereof, shall continue during the period ending on the close of business of the
three (3) year anniversary of the Consolidation (the “Initial Term”), provided
that the Term shall be automatically extended subject to earlier termination as
provided in Section 5 hereof, for up to two successive additional one (1) year
periods (the “Additional Terms”), unless, at least sixty (60) days prior to the
end of




--------------------------------------------------------------------------------




the Initial Term or the then Additional Term, the Company or Executive has
notified the other in writing that the Term shall terminate at the end of the
then current Term (which notice and non-extension of the Term shall not be
treated as a termination by the Company without Cause or an event that
constitutes Good Reason, and Executive shall not be entitled to any Severance
Benefits upon such termination of this Agreement). The term of Executive’s
employment hereunder as from time to time extended or renewed is hereafter
referred to as the “Term.”
Section 3.Position, Duties, and Responsibilities; Place of Performance.
(a)Position, Duties, and Responsibilities. During the Term, Executive shall be
employed and serve as Chairman, Chief Executive Officer and President of the
Company. In this capacity, Executive shall have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities consistent with such positions as may
be assigned to Executive from time to time by the Board. Executive shall report
directly and exclusively to the Board and shall be the most senior executive
officer of the Company with all employees of the Company Group reporting to him
or his designees.
(b)Board Membership. The Board shall take such action as may be necessary to
appoint or elect Executive as a member of the Board as of the Consolidation.
Thereafter, until the later of the date on which (i) Executive is no longer
serving as Chief Executive Officer and (ii) Executive and Executive’s affiliates
(including the Malkin Family) no longer hold (x) on a consolidated basis at
least fifty percent (50%) of the Company’s Class A common stock, Class B common
stock and operating partnership units in the Partnership held by Executive and
Executive’s affiliates (including the Malkin Family) as of the Consolidation and
(y) ten percent (10%) or more of the voting power of the Company’s common stock
voting together as a single class, the Board shall cause Executive to be
nominated for re-election to the Board at the expiration of the then current
term; provided, however, that, unless Executive has resigned as a director, if
the ownership thresholds are satisfied the foregoing obligation shall survive
the expiration of the Term if Executive’s employment with the Company continues
beyond the expiration of the Term or the termination of Executive’s employment
for any reason (other than for Cause) and shall not be required to the extent
prohibited by legal or regulatory requirements. Executive also agrees to serve
as an officer and/or director of any other member of the Company Group if so
elected or appointed from time to time, in each case without additional
compensation.
(c)Performance. Executive shall devote a majority of his business time,
attention, skill, and efforts to the performance of his duties under this
Agreement. Notwithstanding the foregoing, nothing herein shall preclude
Executive from (i) serving as a member of the board of directors or advisory
boards of any organization (or their equivalents in the case of a non-corporate
entity) with the prior written consent of the Board (provided that the Board
will consider any request made by Executive in good faith and such consent shall
not be unreasonably withheld, delayed or conditioned), (ii) engaging in
charitable, civic, educational, professional, community or industry affairs, and
(iii) managing his and his family’s personal investments (including properties
and businesses that are not being contributed to the Company Group in the
Consolidation), including providing services to or maintaining a family office
for purposes of managing such investments; provided, however, that (x) the
activities set out in




--------------------------------------------------------------------------------




clauses (i), (ii), and (iii) shall be limited by Executive so as not to
interfere materially, individually or in the aggregate, with the performance of
his duties and responsibilities hereunder or create a potential business or
fiduciary conflict and (y) with respect to the activities set out in clause
(iii), such activities shall be limited to non-controlling investments to the
extent such investments are office or retail real estate properties located in
New York County, New York, Fairfield County, Connecticut, Westchester County,
New York, and any other geographic area in which the Company invests in such
properties. The Company hereby acknowledges that Executive shall be entitled to
continue serving as a member of the Urban Land Institute, the Real Estate
Roundtable, the Board of Governors of the Real Estate Board of New York, the
Committee Encouraging Corporate Philanthropy, the Advisory Council of the
National Resource Defense Council’s Center for Market Innovation, the Advisory
Council of the Harvard Stem Cell Institute, and the advisory board of
MissionPoint Capital Partners and as a Senior Advisor to RRE Ventures.
(d)Principal Place of Employment. Executive’s principal place of business will
be at the Company’s headquarters office located in New York, New York, although
Executive understands and agrees that he may be required to travel from time to
time for business reasons. Notwithstanding the foregoing, Executive and the
Company acknowledge and agree that the foregoing shall not preclude Executive
from performing his duties hereunder at other locations from time to time.


Section 4.Compensation and Benefits.
During the Term, Executive shall be entitled to the following:
(a)Base Salary. Executive shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$500,000, subject to annual review by the Compensation Committee for increase,
but not decrease.
(b)Annual Bonus. Executive shall be eligible for an annual cash incentive bonus
award determined by the Compensation Committee in respect of each fiscal year
during the Term (the ”Annual Bonus”). The target Annual Bonus for each fiscal
year shall be 200% of Base Salary, with the actual Annual Bonus payable being
based upon the level of achievement of annual Company and individual performance
objectives for such fiscal year, as determined by the Compensation Committee in
good faith after consultation with Executive. The Annual Bonus shall be
reasonable in light of the contribution made by Executive for such fiscal year
in relation to the contributions made by and bonuses paid to other senior
executives of the Company Group and shall be paid to Executive at the same time
as annual bonuses are generally payable to other senior executives of the
Company Group, but in no event later than March 15th following the end of the
fiscal year to which such Annual Bonus relates.
(c)Long-Term Incentive Awards. Executive shall be eligible for equity grants and
other long-term incentives at the same time as equity grants and other long-term
incentive awards are granted to other senior executives of the Company Group
generally, subject to approval of the Compensation Committee in its discretion.
The amount of such equity grants or other long-term incentives, if any, shall be
no less than that granted to other senior executives of the Company Group and
shall be reasonable in light of the contribution made by Executive in relation
to the contributions made by and long-term incentives granted to other senior
executives




--------------------------------------------------------------------------------




of the Company Group and the terms and conditions of such grants or incentives
shall be no less favorable than those applicable to awards of a similar nature
made to other senior executives of the Company Group.  
(d)Vacation. Executive shall be entitled to vacation in accordance with the
applicable Company Group policy, as in effect from time to time, but in no event
less than five (5) weeks of paid vacation per calendar year.
(e)Benefits. Executive shall be eligible to participate in all employee benefit
programs and perquisites, including any group insurance, hospitalization,
medical, dental, vision, health and accident, disability, life insurance,
deferred compensation, fringe benefit and retirement plans of the Company Group
to the extent that he is eligible under the general provisions thereof and on a
basis which is no less favorable than is provided to other senior executives of
the Company Group generally. Nothing contained herein shall be construed to
limit the Company’s ability to amend, suspend, or terminate any employee benefit
program or perquisite at any time without providing Executive notice, and the
right to do so is expressly reserved.
(f)Automobile. The Company shall make available to Executive a leased or
company-owned automobile and driver during the Term for Executive’s business and
personal use for up to $150,000 (as adjusted to reflect changes in the Consumer
Price Index for the New York City metropolitan area) for each twelve (12) month
period during the Term.
(g)Business Expenses. The Company shall pay or reimburse Executive for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses and the reporting of such expenses. Any payments or
reimbursements will be made within thirty (30) days after submission of written
documentation substantiating such expenses, in a form reasonably acceptable to
the Company.
(h)Office and Support. So long as Executive is providing services to the Company
in any capacity, whether during or after the Term, the Company shall provide
Executive with an administrative assistant and office space and business
services that are appropriate with respect to the level of services provided by
Executive. The provisions of this Section 4(h) shall survive the expiration of
the Term if Executive’s employment with the Company continues beyond the
expiration of the Term or the termination of Executive’s employment for any
reason.


Section 5.Termination of Employment.
(a)General. The Term shall terminate earlier than as provided in Section 2
hereof upon the earliest to occur of (i) Executive’s death, (ii) a termination
by reason of a Disability, (iii) a termination by the Company with or without
Cause, and (iv) a termination by Executive with or without Good Reason. Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive,
Executive shall resign from any and all directorships, committee memberships,
and any other positions Executive holds with the Company or any other member of
the Company Group. Notwithstanding anything herein to the contrary, the payment
(or commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be




--------------------------------------------------------------------------------




delayed until such time as Executive has also undergone a “separation from
service” as defined in Treas. Reg. 1.409A-1(h), at which time such nonqualified
deferred compensation (calculated as of the Termination Date) shall be paid (or
commence to be paid) to Executive on the schedule set forth in this Section 5 as
if Executive had undergone such termination of employment (under the same
circumstances) on the date of his ultimate “separation from service.”
(b)Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Company may terminate Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Executive’s receipt of written notice of such termination.
Upon Executive’s death or in the event that Executive’s employment is terminated
due to his Disability, Executive or his estate or his beneficiaries, as the case
may be, shall be entitled to:
(i)The Accrued Obligations;
(ii)Any earned but unpaid Annual Bonus with respect to any completed fiscal year
that has ended prior to the Termination Date, which amount shall be paid at such
time annual bonuses are generally paid to other senior executives of the Company
Group, but in no event later than March 15th following the end of the fiscal
year to which such Annual Bonus relates (“Earned Bonus”);
(iii)Subject to achievement of the applicable performance conditions for the
fiscal year of the Company in which Executive’s termination occurs (disregarding
any subjective performance goals and any other exercise by the Compensation
Committee of negative discretion), payment of the Annual Bonus that would
otherwise have been earned in respect of the fiscal year in which such
termination occurred, pro-rated to reflect the number of days Executive was
employed during such fiscal year, which amount shall be paid at such time annual
bonuses are generally paid to other senior executives of the Company Group, but
in no event later than March 15th following the last day of the fiscal year in
which the Termination Date occurred (the “Pro-Rata Bonus”); and
(iv)Any service-based vesting or service requirements with respect to any equity
grant and other long-term incentive award previously granted to Executive and
then outstanding shall become vested and non-forfeitable as of the Termination
Date and any performance-based equity grant and other long-term incentive award
previously granted to Executive and then outstanding that has not been earned as
of the Termination Date shall be earned at a pro-rata amount based on the actual
performance for the performance period as of the Termination Date, and, in other
respects, such awards shall be governed by the plans, programs, agreements, or
other documents, as applicable, pursuant to which such awards were granted. In
addition, all stock options held by Executive on the Termination Date shall
remain exercisable until the earliest of (x) the expiration of the original term
and (z) the three (3) year anniversary of the Termination Date. The benefits
provided for by this Section 5(b)(iv) are referred to as “Accelerated Equity
Vesting”.
(c)Termination by the Company with Cause.
(i)The Company may terminate Executive’s employment at any time with Cause,
effective upon Executive’s receipt of written notice of such termination,
provided, such notice is given within one hundred eighty (180) days of the
discovery of the Cause event by the Chairman of the Audit Committee of the Board
or Chairman of




--------------------------------------------------------------------------------




the Compensation Committee. Notwithstanding anything herein to the contrary,
Executive shall not be deemed to have been terminated for Cause without (A)
advance written notice provided to Executive of not less than fourteen (14) days
prior to the Termination Date setting forth the Company’s intention to consider
terminating Executive for Cause including a statement of the anticipated date of
termination and the basis for such termination for Cause, (B) an opportunity for
Executive, together with his counsel, to be heard before the Board during the
fourteen (14) day period preceding the anticipated date of termination, (C) a
duly adopted resolution of the Board stating that the actions of Executive
constituted Cause and the basis for such termination for Cause, and (D) a
written determination provided by the Board setting forth the acts and/or
omissions that form the basis of such termination for Cause. Any resolution or
determination made by the Board described in the immediately preceding sentence
shall require an affirmative vote of at least a two-thirds majority of the
members of the Board (other than Executive) and shall be subject to de novo
review by an arbitrator. Any purported termination of employment of Executive by
the Company which does not meet each requirement described herein shall be
treated for all purposes as a termination of employment without Cause as
described in Section 5(d) hereof.
(ii)In the event that the Company terminates Executive’s employment with Cause,
he shall be entitled only to the Accrued Obligations.
(d)Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon Executive’s
receipt of written notice of such termination. In the event that Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:
(i)The Accrued Obligations;
(ii)The Earned Bonus;
(iii)The Pro-Rata Bonus;
(iv)Accelerated Equity Vesting;
(v)An amount equal to two hundred percent (200%) of the sum of (x) Executive’s
then-current Base Salary and (y) the average Annual Bonus paid to Executive over
the most recently completed three (3) fiscal years (or if Executive was not
eligible to receive an Annual Bonus with respect to any of the three (3) fiscal
years immediately preceding the fiscal year in which the Termination Date
occurs, the average shall be determined for that period of fiscal years, if any,
for which Executive was eligible to receive an Annual Bonus), which amount shall
be paid in a lump-sum on the sixtieth (60th) day following the Termination Date;
and
(vi)To the extent permitted by applicable law and without penalty to the
Company, subject to Executive’s election of COBRA continuation coverage under
the Company’s group health plan, on the first regularly scheduled payroll date
of each month for the eighteen (18)-month period commencing after the
Termination Date, the Company will pay Executive an amount equal to the
difference between Executive’s monthly COBRA premium cost and the premium cost
to Executive as if Executive were an employee of the Company (excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars); provided, that any payments described herein shall cease in the event
that Executive becomes eligible to receive health benefits




--------------------------------------------------------------------------------




from another employer that are substantially similar to those Executive was
entitled to receive immediately prior to the Termination Date.
(e)Termination by Executive with Good Reason. Executive may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within ninety (90) days of the occurrence of such event. During such thirty (30)
day notice period, the Company shall have a cure right (if curable), and if not
cured within such period, Executive’s termination will be effective upon
expiration of such cure period, and Executive shall be entitled to the same
payments and benefits as provided in Section 5(d) hereof for a termination by
the Company without Cause, subject to the same conditions on payment and
benefits as described in Section 5(d) hereof.
(f)Termination by Executive without Good Reason. Executive may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Executive under this Section 5(f), Executive shall be entitled only to the
Accrued Obligations and the Earned Bonus. In the event of termination of
Executive’s employment under this Section 5(f), the Company may, in its sole and
absolute discretion, by written notice accelerate such date of termination
without changing the characterization of such termination as a termination by
Executive without Good Reason.
(g)Termination following a Change in Control. Notwithstanding anything herein to
the contrary, in the event that Executive’s employment is terminated by the
Company without Cause (other than due to death or Disability) or by Executive
with Good Reason during the two (2) year period commencing on the date of a
Change in Control, Executive shall be entitled to the same payments and benefits
as provided in Section 5(d) hereof for a termination by the Company without
Cause, subject to the same conditions on payment and benefits as described in
Section 5(d) hereof, except that (i) for purposes of the Accelerated Equity
Vesting provided pursuant to Section 5(d)(iv), any performance-based equity
grant and other long-term incentive award previously granted to Executive and
then outstanding that has not been earned as of the Termination Date shall be
earned based on the actual performance for the performance period as of the
Termination Date and (ii) for purposes of the payment pursuant to
Section 5(d)(v), the applicable percentage shall be three hundred percent
(300%).
(h)Employment following Expiration of the Term. If Executive’s employment with
the Company continues beyond the expiration of the Term, Executive shall be
considered an “at-will” employee and shall not be entitled to any payments or
benefits under this Agreement upon any subsequent termination of employment for
any reason whatsoever. For the sake of clarity, the Restricted Period shall
automatically expire on the expiration of the Term if Executive’s employment
with the Company continues beyond the expiration of the Term.
(i)Release. Notwithstanding any provision herein to the contrary, the payment of
any amount or provision of any benefit pursuant to subsection (b), (d), (e), (f)
or (g) of this Section 5 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Executive’s execution, delivery
to the Company, and non-revocation of the Release of Claims (and the expiration
of any revocation period contained in such Release of Claims) within sixty (60)
days following the Termination Date. If Executive fails to execute the Release
of Claims in such a timely manner so as to permit any revocation period to
expire




--------------------------------------------------------------------------------




prior to the end of such sixty (60) day period, or timely revokes his acceptance
of such release following its execution, Executive shall not be entitled to any
of the Severance Benefits. Further, to the extent that any of the Severance
Benefits constitutes “nonqualified deferred compensation” for purposes of
Section 409A of the Code, any payment of any amount or provision of any benefit
otherwise scheduled to occur prior to the sixtieth (60th) day following the
Termination Date, but for the condition on executing the Release of Claims as
set forth herein, shall not be made until the first regularly scheduled payroll
date following such sixtieth (60th) day, after which any remaining Severance
Benefits shall thereafter be provided to Executive according to the applicable
schedule set forth herein. For the avoidance of doubt, in the event of a
termination due to Executive’s death or Disability, Executive’s obligations
herein to execute and not revoke the Release of Claims may be satisfied on his
behalf by his estate or a person having legal power of attorney over his
affairs.


Section 6.Restrictive Covenants.
(a)General. Executive acknowledges and agrees that (i) the agreements and
covenants contained in this Section 6 are (A) reasonable and valid in
geographical and temporal scope and in all other respects and (B) essential to
protect the value of the Company Group’s business and assets, and (ii) by his
employment with the Company, Executive will obtain knowledge, contacts,
know-how, training, and experience, and there is a substantial probability that
such knowledge, know-how, contacts, training, and experience could be used to
the substantial advantage of a competitor of the Company Group and to the
Company Group’s substantial detriment.
(b)Confidential Information. Except as directed or authorized by the Company,
Executive agrees that he will not, at any time during or after the Term, make
use of or divulge to any other Person any trade or business secret, process,
method, or means, or any other confidential information concerning the business
or policies of the Company Group that he may have learned in connection with his
employment hereunder and that he knows to be confidential or proprietary
(“Confidential Information”). Executive’s obligation under this Section 6(b)
shall not apply to any information that (i) is known publicly without the fault
of Executive, (ii) is in the public domain or hereafter enters the public domain
without the fault of Executive, or (iii) is required to be disclosed by
Executive to, or by, any governmental or judicial authority (provided that
Executive provides the Company Group with prior notice of the contemplated
disclosure and reasonably cooperates with the Company Group at its expense in
seeking a protective order or other appropriate protection of such information).
Executive agrees not to remove from the premises of any member of the Company
Group, except as an employee, officer or director of the Company Group in
pursuit of the business of the Company Group or except as specifically permitted
in writing by the Board, any document or other object containing or reflecting
any such Confidential Information. Executive recognizes that all such documents
and objects, whether developed by him or by someone else, will be the sole
exclusive property of the Company Group. Upon termination of his employment
hereunder, Executive shall forthwith deliver to the Company Group all such
Confidential Information, including, without limitation, all lists of customers,
correspondence, accounts, records, and any other documents or property made or
held by him or under his control in relation to the business or affairs of the
Company Group, and no copy of any such Confidential Information shall be
retained by him.




--------------------------------------------------------------------------------




(c)Non-Competition. Executive covenants and agrees that during the period
commencing on the Consolidation and ending on the one year anniversary of the
Termination Date (the “Restricted Period”), Executive shall not, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), engage,
participate or assist, as an owner, partner, employee, consultant, director,
officer, trustee or agent in any element of the Business (as defined below)
(other than in connection with Executive’s services to, and ownership interests
in, the Company Group); provided, however, the foregoing restrictions shall not
prohibit Executive from (x) engaging in any activities permitted under Section
3(c), (y) acquiring as an investment securities representing not more than one
percent (1%) of the outstanding voting securities of any publicly held
corporation engaged in the Business or from indirectly acquiring securities of
any company engaged in the Business as a result of being a passive investor in
any mutual fund, hedge fund, private equity fund, or similar pooled account so
long as Executive’s interest therein is less than one percent (1%) and he has no
role in selecting, managing or advising with respect to investments thereof, or
(z) providing services to a subsidiary, division or unit of any entity that
engages in the Business so long as Executive and such subsidiary, division or
unit does not engage in the Business so long as Executive provides written
notice to the Company at least ten (10) business days prior to the commencement
of providing any services to such subsidiary, division or unit. For the purposes
of this Section 6(c), the “Business” shall mean the acquisition, development,
management, leasing or financing of any office or retail real estate property
located in New York County, New York, Fairfield County, Connecticut, Westchester
County, New York, and any other geographic area in which the Company engages in
such activities and any business activity that represents a significant portion
of the business activity of the Company (measured as at least ten percent (10%)
of the Company’s revenues on a trailing 12-month basis); provided, however, that
(i) if Executive is directly or indirectly engaged in any business activity
before the Company engages in such business activity, Executive and the Company
shall negotiate in good faith to resolve such conflict prior to the Company
treating such conflict as a violation of this Section 6(c) and (ii) Executive
shall not be permitted to commence any new business activity if the Company
previously engaged in such activity regardless of whether the revenues from such
activity exceeds the ten percent (10%) threshold.
(d)Non-Interference. During the Restricted Period, Executive shall not, directly
or indirectly, for his own account or for the account of any other Person, (i)
encourage, solicit or induce, or in any manner attempt to encourage, solicit or
induce, any Person employed by, or providing consulting services to the Company
Group to terminate such Person’s employment or services (or, in the case of a
consultant, to materially reduce such services) with the Company Group, or (ii)
hire any Person who was employed by the Company Group within the twelve (12)
month period prior to the date of such hiring.
(e)Mutual Non-Disparagement. During the Term and at all times following
Executive’s termination of employment for any reason, (i) Executive covenants
and agrees that he will not, nor induce others to, disparage any member of the
Company Group, its past and present officers, directors, employees, products or
services and (ii) the Company shall not, and shall instruct members of its Board
and the senior executives of the Company Group not to, disparage Executive.
Nothing herein shall prohibit any party (i) from disclosing that Executive is no
longer employed by the Company, (ii) from responding truthfully to any
governmental investigation, legal process or inquiry related thereto, (iii) from
making a good faith rebuttal of




--------------------------------------------------------------------------------




the other party’s untrue or misleading statement. For purposes of this
Agreement, the term “disparage” means any statements, whether orally, in writing
or through any medium (including, but not limited to, the press or other media,
computer networks or bulletin boards, or any other form of communication), that
intentionally disparage, defame, or otherwise damage or assail the reputation,
integrity or professionalism of the other party.
(f)Post-Termination Cooperation. Executive agrees that following the termination
of his employment, he will continue to provide reasonable cooperation to the
Company and/or any other member of the Company Group and its or their respective
counsel in connection with any Proceeding relating to any matter that occurred
during Executive’s employment in which Executive was involved or of which
Executive has knowledge. The Company shall pay Executive at an hourly rate based
upon Executive’s Base Salary as of the Termination Date and reimburse Executive
for reasonable out-of-pocket expenses incurred with respect to his compliance
with this Section 6(f). Executive also agrees that, in the event that he is
subpoenaed by any Person (including, but not limited to, any government agency)
to give testimony or provide documents (in a deposition, court proceeding, or
otherwise) that in any way relates to his employment by the Company and/or any
other member of the Company Group, he will give prompt notice of such request to
the Company and will make no disclosure until the Company Group has had a
reasonable opportunity to contest the right of the requesting Person. Without
limiting the generality of the foregoing, to the extent any member of the
Company Group seeks Executive’s assistance, the Company Group will use
reasonable commercial efforts, whenever possible, to provide him with reasonable
advance notice of its need for him and will attempt to coordinate with him the
time and place at which his assistance will be provided with the goal of
minimizing the impact of such assistance on any other material pre-scheduled
business commitment that Executive may have. Executive’s cooperation described
in this Section 6(f) shall be subject to the maintenance of the indemnification
and directors’ and officers’ liability insurance policy described in Section 18
hereof.
(g)Blue Pencil. If any court of competent jurisdiction shall at any time deem
the duration or the geographic scope of any of the provisions of this Section 6
unenforceable, the other provisions of this Section 6 shall nevertheless stand,
and the duration and/or geographic scope set forth herein shall be deemed to be
the longest period and/or greatest size permissible by law under the
circumstances, and the parties hereto agree that such court shall reduce the
time period and/or geographic scope to permissible duration or size.
(h)Breach of Restrictive Covenants. Without limiting the remedies available to
the Company Group, Executive acknowledges that a breach of any of the covenants
contained in Section 6 hereof may result in material irreparable injury to the
Company Group for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely, and that in the event
of such a breach or threat thereof, the Company Group shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction, without the necessity of proving irreparable harm or injury as a
result of such breach or threatened breach of Section 6 hereof, restraining
Executive from engaging in activities prohibited by Section 6 hereof or such
other relief as may be required specifically to enforce any of the covenants in
Section 6 hereof.




--------------------------------------------------------------------------------




Section 7.Representations and Warranties of Executive.
Executive represents and warrants to the Company that-
(a)Executive is entering into this Amended and Restated Agreement voluntarily
and that his employment hereunder and compliance with the terms and conditions
hereof will not (i) create any gap or discontinuity in his currently continuing
employment at the Company or (ii) conflict with or result in the breach by him
of any agreement to which he is a party or by which he may be bound;
(b)Executive has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and
(c)in connection with his employment with the Company, Executive will not use
any confidential or proprietary information he may have obtained in connection
with employment with any prior employer.


Section 8.Golden Parachute Tax Provisions.
If there is a change in ownership or control of the Company that would cause any
payment or distribution by the Company or any other Person or entity to
Executive or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) to be subject to the excise tax imposed by Section 4999 of the Code
(such excise tax, together with any interest or penalties incurred by Executive
with respect to such excise tax, the “Excise Tax”), then Executive will receive
the greatest of the following, whichever gives Executive the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar less than the amount of the
Payments that would subject Executive to the Excise Tax (the “Safe Harbor
Amount”). If a reduction in the Payments is necessary so that the Payments equal
the Safe Harbor Amount and none of the Payments constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), then the
reduction shall occur in the manner Executive elects in writing prior to the
date of payment. If any Payment constitutes nonqualified deferred compensation
or if Executive fails to elect an order, then the Payments to be reduced will be
determined in a manner which has the least economic cost to Executive and, to
the extent the economic cost is equivalent, will be reduced in the inverse order
of when payment would have been made to Executive, until the reduction is
achieved. All determinations required to be made under this Section 7, including
whether and when the Safe Harbor Amount is required and the amount of the
reduction of the Payments and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm designated by
the Company (the “Accounting Firm”). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon Company and Executive.
Section 9.Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised




--------------------------------------------------------------------------------




by the Company to seek tax advice from his own tax advisors regarding this
Agreement and payments that may be made to him pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.
Section 10.Set Off; Mitigation.
The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall not be subject to set-off, counterclaim,
or recoupment of amounts owed by Executive to the Company or its affiliates.
Executive shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and except
as provided in Section 5(d)(vi), the amount of any payment provided for pursuant
to this Agreement shall not be reduced by any compensation earned as a result of
Executive’s other employment or otherwise.
Section 11.Additional Section 409A Provisions.
Notwithstanding any provision in this Agreement to the contrary-
(a)Any payment otherwise required to be made hereunder to Executive at any date
as a result of the termination of Executive’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.
(b)Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.
(c)To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(d)The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Section 409A of the Code and the regulations and
guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in accordance with such
intent.


Section 12.Successors and Assigns; No Third-Party Beneficiaries.
(a)The Company. This Agreement shall inure to the benefit of the Company and its
respective successors and assigns. Neither this Agreement nor any of the rights,




--------------------------------------------------------------------------------




obligations, or interests arising hereunder may be assigned by the Company to a
Person (other than another member of the Company Group, or its or their
respective successors) without Executive’s prior written consent (which shall
not be unreasonably withheld, delayed, or conditioned); provided, however, that
in the event of a sale of all or substantially all of the assets of the Company
or any direct or indirect division or subsidiary thereof to which Executive’s
employment primarily relates, the Company will provide that this Agreement will
be assigned to, and assumed by, the acquiror of such assets, it being agreed
that in such circumstances, Executive’s consent will not be required in
connection therewith.
(b)Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.
(c)No Third-Party Beneficiaries. Except as otherwise set forth in Section 5(b)
or Section 12(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Executive any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.


Section 13.Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 14.Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
Section 15.Governing Law; Interpretation.
This Agreement shall be construed in accordance with and governed for all
purposes by the laws and public policy (other than conflict of laws principles)
of the State of New York applicable to contracts executed and to be wholly
performed therein.
Section 16.Dispute Resolution.
Except to the extent necessary for the Company or any member of the Company
Group or their successors or assigns to seek injunctive relief or other
equitable relief described in Section 6(h), arbitration will be the method of
resolving disputes under this Agreement.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, the parties agree that before proceeding to
arbitration, they will attempt in good faith to promptly resolve such dispute by
mediation in New York, New York. The mediation will commence within forty-five
(45) days of request therefore and will be before a single mediator selected by
the Company and Executive from a list provided by Judicial Arbitration and
Mediation Services, Inc. (“JAMS”). If the parties are unable to mutually select
a mediator, then the mediator shall be appointed by JAMS. If any dispute is not
resolved to the satisfaction of the parties in mediation or, unless the parties
mutually agree otherwise, the dispute remains unresolved following thirty (30)
days after the commencement of the mediation, the arbitration shall be held
before a single arbitrator selected by the Company and Executive from a list
provided by JAMS. All arbitrations arising out of this Agreement shall be
conducted in New York, New York in accordance with the JAMS rules then in effect
for executive employment disputes and arbitrations. If the Company and Executive
cannot agree on a single arbitrator, the arbitration shall be conducted before a
panel of three arbitrators, one selected by each party hereto and the third
arbitrator selected by the parties’ two arbitrators from a list provided by
JAMS. Any award entered by the arbitrator shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The arbitrators shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of this Agreement. The Company shall be responsible for
paying the fees and costs of the mediator and arbitrator along with other
mediation or arbitration-specific fees (except, if applicable, Executive’s
petitioner’s filing fees) and its own expenses and Executive shall be
responsible for his own expenses relating to the conduct of the mediation or
arbitration (including reasonable attorneys’ fees and expenses), provided,
however, the Company shall reimburse Executive for his costs and expenses in
connection with such contest or dispute in the event Executive prevails, as
determined by the arbitrator.
Section 17.Legal Fees.
The Company will promptly pay or reimburse Executive for all reasonable and
documented legal fees and related expenses incurred in connection with the
drafting, negotiation and execution of this Agreement and any other documents
and agreements entered into by him in connection with his commencement of
employment with the Company or the Consolidation.
Section 18.Indemnification; Liability Insurance.
(a)In the event that Executive is made a party or threatened to be made a party
to any Proceeding, other than any Proceeding initiated by Executive or the
Company related to any contest or dispute between Executive and the Company or
any member of the Company Group with respect to this Agreement or Executive’s
employment hereunder, by reason of the fact that Executive is or was a director
or officer of the Company or any member of the Company Group, or is or was
serving at the request of the Company as a director, officer, member, employee
or agent of another corporation or a partnership, joint venture, trust or other
enterprise, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted by applicable law from and against all liabilities,
costs, claims and expenses, including all costs and expenses incurred in defense
of any Proceeding (including attorneys’ fees). To




--------------------------------------------------------------------------------




the fullest extent permitted by law, costs and expenses incurred by Executive in
defense of such Proceeding (including attorneys’ fees) shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of Executive to repay the amounts so
paid if it shall ultimately be determined than Executive is not entitled to be
indemnified by the Company under this Agreement. The provisions of this
Section 18(a) shall in no way limit, and shall be in addition to, Executive’s
rights to indemnification and advancement of expenses provided under the
Company’s by-laws or the Indemnification Agreement.
(b)During the Term and, while potential liability exists, thereafter, the
Company or its successor shall purchase and maintain, at its own expense,
directors’ and officers’ liability insurance providing coverage to Executive on
terms that are no less favorable than the coverage provided to directors and
senior executives of the Company Group.


Section 19.Notices.
(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Executive may be given to Executive personally
or may be mailed to Executive at Executive’s last known address, as reflected in
the Company’s records.
(b)Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.


Section 20.Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
Section 21.Entire Agreement.
This Agreement and the Indemnification Agreement (together with any exhibits
attached hereto or thereto) constitutes the entire understanding and agreement
of the parties hereto regarding the employment of Executive. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the parties relating to the subject
matter of this Agreement.




--------------------------------------------------------------------------------




Section 22.Survival of Operative Sections.
Upon any termination of Executive’s employment, the provisions of Section 5
through 23 of this Agreement (together with any related definitions set forth in
Section 1 hereof) shall survive to the extent necessary to give effect to the
provisions thereof.
Section 23.Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual signature
or by signature delivered by facsimile or by e-mail as a portable data format
(.pdf) file or image file attachment.
*    *    *
[Signatures to appear on the following page.]








































--------------------------------------------------------------------------------




[Signature Page to Anthony E. Malkin Employment Agreement]
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
EMPIRE STATE REALTY TRUST, INC.
__/s/ Thomas N. Keltner, Jr.______________
By: Thomas N. Keltner, Jr.
Title: Executive Vice President, General Counsel and Secretary
EXECUTIVE
___/s/ Anthony E. Malkin____
ANTHONY E. MALKIN
























--------------------------------------------------------------------------------




Exhibit A
The following office and retail properties were contributed to the Partnership
and/or the Company in the Consolidation:
Empire State Building, New York, New York
One Grand Central Place, New York, New York
250 West 57th Street, New York, New York
501 Seventh Avenue, New York, New York
1333 Broadway, New York, New York
1350 Broadway, New York, New York
1359 Broadway, New York, New York
10 Bank Street, White Plains, New York
1542 Third Avenue, New York, New York
383 Main Avenue, Norwalk, Connecticut
69-97 Main Street, Westport, Connecticut
77 West 55th Street, New York, New York
1010 Third Avenue, New York, New York
Metro Center, One Station Place, Stamford, Connecticut
10 Union Square, New York, New York
103-107 Main Street, Westport, Connecticut
First Stamford Place, Stamford, Connecticut
500 Mamaroneck Avenue, Harrison, New York
Metro Tower (Parcel of land known as Parcel T), Stamford, Connecticut


The following management companies are were merged into the Partnership and/or
the Company in the Consolidation:
Malkin Holdings LLC
Malkin Properties, L.L.C.
Malkin Properties of New York, L.L.C.
Malkin Properties of Connecticut, Inc.
Malkin Construction Corp.




















--------------------------------------------------------------------------------




Exhibit B
RELEASE OF CLAIMS
This General Release of Claims (this “Release”), dated as of _______, 20__,
confirms the following understandings and agreements between Empire State Realty
Trust, Inc., a Maryland corporation, (the “Company”) and Anthony E. Malkin
(hereinafter referred to as “you” or “your”).


In consideration of the promises set forth in that certain employment agreement
between you and the Company, dated as of October 7, 2013 (the “Employment
Agreement”), as well as any promises set forth in this Release, you and the
Company agree as follows:


Section 1.     Opportunity for Review and Revocation. You have [twenty-one
(21)][forty-five (45)]1 days to review and consider this Release.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable for a period of seven (7) calendar days
following the date of its execution, during which time you may revoke your
acceptance of this Release by notifying __________________, in writing. To be
effective, such revocation must be received by the Company no later than 5:00
p.m. on the seventh calendar day following its execution. Provided that this
Release is executed and you do not revoke it, the eighth (8th) day following the
date on which this Release is executed shall be its effective date (the
“Effective Date”). In the event of your revocation of this Release pursuant to
this Section 1, this Release will be null and void and of no effect, and the
Company will have no obligations hereunder.


1 To be selected based on whether the applicable termination was “in connection
with an exit incentive or other employment termination program” (as such phrase
is defined in the Age Discrimination in Employment Act of 1967).




Section 2.    Employee Release and Waiver of Claims.
(a)As used in this Release, the term “claims” will include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, in equity, or otherwise.
(b)For and in consideration of the Severance Benefits (as defined in the
Employment Agreement), and other good and valuable consideration, you, for and
on behalf of yourself and your heirs, administrators, executors, and assigns,
effective as of the Effective Date, do fully and forever release, remise, and
discharge the Company, its direct and indirect parents, subsidiaries and
affiliates, and their respective successors and assigns, together with their
respective officers, directors, partners, stockholders, employees, and agents
(collectively, the “Group”), from any and all claims whatsoever up to the date
hereof which you had, may have had, or now have against the Group, whether known
or unknown, for or by reason of any matter, cause or thing whatsoever, including
any claim arising out of or attributable to your employment or the termination
of your employment with the Company, whether for tort, breach of express or
implied employment contract, intentional infliction of emotional distress,
wrongful termination, unjust dismissal,




--------------------------------------------------------------------------------




defamation, libel or slander, or under any federal, state or local law dealing
with discrimination based on age, race, sex, national origin, handicap,
religion, disability or sexual orientation. This release of claims includes, but
is not limited to, all claims arising under the Age Discrimination in Employment
Act (“ADEA”), Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Civil Rights Act of 1991, the Family Medical Leave Act, and the Equal
Pay Act, each as may be amended from time to time, and all other federal, state
and local laws, the common law and any other purported restriction on an
employer’s right to terminate the employment of employees.
(c)You acknowledge and agree that as of the date you execute this Release, you
have no knowledge of any facts or circumstances that give rise or could give
rise to any claims under any of the laws listed in the preceding paragraph.
(d)You specifically release all claims relating to your employment and its
termination under ADEA, a United States federal statute that, among other
things, prohibits discrimination on the basis of age in employment and employee
benefit plans.
(e)Notwithstanding any provision of this Release to the contrary, by executing
this Release, you are not releasing any claims relating to: (i) your rights with
respect to the Severance Benefits and any other rights under your Employment
Agreement or any other written agreement by and between you and the Company that
survive the termination of your employment; (ii) any rights to accrued, vested
benefits that you have under the employee benefit and fringe benefit plans,
programs and arrangements of the Group; (iii) any claims that cannot be waived
by law and any claims that may arise after the date on which you sign this
Release; (iv) any rights that you have as a stockholder of the Company or an
equity holder of any member of the Group; (v) any indemnification rights
(including advancement and reimbursement of legal fees and expenses) you may
have as a former officer or director of the Company or its subsidiaries or
affiliates or coverage under directors and officers liability insurance; or (vi)
a breach of this Release by the Company.


Section 3.     Knowing and Voluntary Waiver. You expressly acknowledge and agree
that you:
(a)    Are able to read the language, and understand the meaning and effect, of
this Release;
(b)    Have no physical or mental impairment of any kind that has interfered
with your ability to read and understand the meaning of this Release or its
terms, and that your not acting under the influence of any medication, drug, or
chemical of any type in entering into this Release;
(c)    Are specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay you the Severance Benefits in
consideration for your agreement to accept it in full settlement of all possible
claims you might have or ever have had, and because of your execution of this
Release;
(d)    Acknowledge that, but for your execution of this Release, you would not
be entitled to the Severance Benefits;
(e)    Understand that, by entering into this Release, you do not waive rights
or claims under ADEA that may arise after the date you execute this Release;
(f)Had or could have had [twenty-one (21)][forty-five (45)] days from the date
of your termination of employment (the “Release Expiration Date”) in which to
review and consider this Release and that if I execute this Release prior to the
Release




--------------------------------------------------------------------------------




Expiration Date, you have voluntarily and knowingly waived the remainder of the
review period;
(g)Have not relied upon any representation or statement not set forth in this
Release or the Employment Agreement made by the Company or any of its
representatives;
(h)Were advised to consult with your attorney regarding the terms and effect of
this Release; and
(i)Have signed this Release knowingly and voluntarily.


Section 4.    No Suit. You represent and warrant that you have not previously
filed, and to the maximum extent permitted by law agree that you will not file,
a complaint, charge, or lawsuit against any member of the Group regarding any of
the claims released herein. If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge, or lawsuit, you agree
that you shall cause such complaint, charge, or lawsuit to be dismissed with
prejudice and you shall pay any and all costs required in obtaining a dismissal
of such complaint, charge, or lawsuit, including without limitation the
attorneys’ fees of any member of the Group against whom I have filed such a
complaint, charge, or lawsuit. This paragraph shall not apply, however, to a
claim of age discrimination under ADEA or to any non-waivable right to file a
charge with the United States Equal Employment Opportunity Commission (the
“EEOC”); provided, however, that if the EEOC were to pursue any claims relating
to your employment with the Company, you agree that you shall not be entitled to
recover any monetary damages or any other remedies or benefits as a result and
that this Release and Section 5 of the Employment Agreement will control as the
exclusive remedy and full settlement of all such claims by you. You hereby agree
to waive any and all claims to re-employment with the Company or any other
member of the Group and affirmatively agree not to seek further employment with
the Company or any other member of the Group.


Section 5.    Company Release and Waiver of Claims.
(a)    For and in consideration of the promises set forth in Section 6 of the
Employment Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company, effective as of the
Effective Date, fully and forever releases, remises and discharges you, together
with your heirs, administrators, executors and assigns (you and each such
person, an “Employee Releasee”, and collectively, the “Employee Releasees”) from
any and all claims which the Company and its direct and indirect parents,
subsidiaries and affiliates has against you whatsoever up to the date hereof.
Notwithstanding the foregoing, this Section 5 shall not apply with respect to
(i) any rights or claims that the Company may have for a breach of the Release
by you, (ii) any claims that are based on fraud, embezzlement or material and
willful misconduct while employed as an employee of the Company or while serving
as an officer or director of the Company, to the extent based on facts which are
not known to the Group as of the date hereof, or (iii) any claims that may arise
after the date on which this Release is signed on behalf of the Company. For
purposes of the preceding sentence, no act of yours shall be considered willful
if you believed in good faith that such act was in the best interests of the
Company or the Group.
(b)    The Company represents and warrants that the Company has not filed,
commenced or participated in any way in any complaints, claims, actions or
proceedings of any kind against you with any federal, state or local court or
any administrative, regulatory or




--------------------------------------------------------------------------------




arbitration agency or body and the Company agrees not to file, assert or
commence any complaint, claim, action or proceeding against any Employee
Releasee with any federal, state or local court or any administrative,
regulatory or arbitration agency or body with respect to any matter from the
beginning of the world to the date hereof. The Company acknowledges and agrees
that as of the Effective Date, it has no knowledge of any facts or circumstances
that give rise or could give rise to any claims against you.
Section 6.    Successors and Assigns. The provisions hereof shall inure to the
benefit of your heirs, executors, administrators, legal personal representatives
and assigns and shall be binding upon your heirs, executors, administrators,
legal personal representatives and assigns.


Section 7.     Severability. If any provision of this Release shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect. The illegality or unenforceability of
such provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Release.


Section 8.    Non-Admission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of you or the
Company.


Section 9.    Governing Law. This Release shall be governed by and construed in
accordance with Federal law and the laws of the State of New York, applicable to
releases made and to be performed in that State.


Section 10.    Dispute Resolution. Arbitration will be the method of resolving
disputes under this Release. Notwithstanding the foregoing, the parties agree
that before proceeding to arbitration, they will attempt in good faith to
promptly resolve such dispute by mediation in New York, New York. The mediation
will commence within forty-five (45) days of request therefore and will be
before a single mediator selected by the Company and you from a list provided by
Judicial Arbitration and Mediation Services, Inc. (“JAMS”). If the parties are
unable to mutually select a mediator, then the mediator shall be appointed by
JAMS. If any dispute is not resolved to the satisfaction of the parties in
mediation or, unless the parties mutually agree otherwise, the dispute remains
unresolved following thirty (30) days after the commencement of the mediation,
the arbitration shall be held before a single arbitrator selected by the Company
and you from a list provided by JAMS. All arbitrations arising out of this
Release shall be conducted in New York, New York in accordance with the JAMS
rules then in effect for executive employment disputes and arbitrations. If the
Company and you cannot agree on a single arbitrator, the arbitration shall be
conducted before a panel of three arbitrators, one selected by each party hereto
and the third arbitrator selected by the parties’ two arbitrators from a list
provided by JAMS. Any award entered by the arbitrator shall be final, binding
and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrators shall
have no authority to modify any provision of this Release or to award a remedy
for a dispute involving this Release other than a benefit specifically provided
under or by virtue of this Release. The Company shall be responsible for paying
the fees and costs of the mediator and arbitrator along with other mediation or
arbitration-




--------------------------------------------------------------------------------




specific fees (except, if applicable, your petitioner’s filing fees) and its own
expenses and you shall be responsible for your own expenses relating to the
conduct of the mediation or arbitration (including reasonable attorneys’ fees
and expenses), provided, however, the Company shall reimburse you for your costs
and expenses in connection with such contest or dispute in the event you
prevail, as determined by the arbitrator.


IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first written above.
EMPIRE STATE REALTY TRUST, INC.
By:                        
Name: _______________________________
Title:
_____________________________________________                    
ANTHONY E. MALKIN




